Name: Council Regulation (EEC) No 3591/82 of 21 December 1982 amending Regulation (EEC) No 978/82 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 375 /26 Official Journal of the European Communities 31 . 12 . 82 COUNCIL REGULATION (EEC) No 3591 / 82 of 21 December 1982 amending Regulation (EEC) No 978 / 82 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa ) of the Common Customs Tariff and originating in Turkey 1983 ; whereas , therefore , Regulation (EEC) No 978 / 82 should be amended . HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , by Regulation (EEC) No 978 / 82 ( »), the Council opened and allocated among the Member States , for the period 1 July 1982 to 30 June 1983 , a Community tariff quota of 90 tonnes , at duty rate of 8*3 % , for apricot pulp falling within subheading ex 20.06 B II c ) 1 aa ) of the Common Customs Tariff and originating in Turkey; whereas Council Regulation (EEC) No 3590 / 82 of 21 December 1982 on imports into the Community of certain agricultural products originating in Turkey ( 2 ) laid down that the duty applicable for the purposes of that tariff quota should be reduced to 4-7 % as from 1 January Article 1 ( 2 ) of Regulation (EEC) No 978 / 82 shall be replaced by the following : '2 . Within the limit of this tariff quota , the Common Customs Tariff duty applicable to these goods shall be suspended at 4-7% .' Article 2 This Regulation shall enter into force on 1 January 1983 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982 . For the Council The President O. MÃLLER (&gt;) OJ No L 115 , 29 . 4 . 1982 , p. 4 . ( 2 ) See page 1 of this Official Journal .